FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH HOWARD LUDENA                             No. 13-70071
MENDOZA, a.k.a. Jospeh H. Ludena,
                                                 Agency No. A087-193-376
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Joseph Howard Ludena Mendoza, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

of an immigration judge’s decision denying his application for adjustment of

status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law, and for substantial evidence the agency’s factual determinations.

Hernandez v. Ashcroft, 345 F.3d 824, 832 (9th Cir. 2003). We deny the petition

for review.

      Substantial evidence supports the BIA’s determinations that Ludena

Mendoza failed to establish he had been inspected and admitted into the United

States, and that Ludena Mendoza therefore is not eligible for adjustment of status.

See 8 U.S.C. § 1255(a) (setting forth requirements for adjustment of status); 8

C.F.R. § 1240.8(d) (stating that applicant bears the burden of establishing

eligibility for relief from removal).

      Ludena Mendoza’s claim that the agency employed an unclear standard and

failed to develop the record is unsupported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-70071